DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 11-12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (US 2017/0025634).

Regarding claim 1, Jeong discloses a foldable display apparatus (Abstract) comprising a flexible display panel (Fig. 3 #100; paragraph [0045]), wherein the flexible display panel comprises a display layer (Fig. 3 #120; paragraph [0045]), wherein the display layer comprises a first display region, a second display region and a third display region (Fig. 4 #120; paragraphs [0054]-[0055]); wherein the display layer comprises an out-folding portion A (Fig. 4 #120; paragraphs [0054]-[0055]), wherein the display layer comprises an in-folding portion B (Fig. 4 #100; paragraphs [0054]-[0055]), a first protective layer comprising a metal film (Fig. 5 #111; paragraph [0056]) and a second protective film comprising a polymer film (Fig. 5 #112; paragraph [0057]).
The foldable display apparatus reads on the claimed display device. The display layer reads on the claimed display panel. The portion of the display layer on the left of the out-folding portion A in Fig. 5 reads on the claimed first display area. The portion of the display layer in between the out-folding portion A and the in-folding portion B in Fig. 5 reads on the claimed second display area. The portion of the display layer on the right of the in-folding portion A in Fig. 5 reads on the claimed third display area. The portion of the display layer on out-folding portion A in Fig. 5 reads on the claimed first folding display area between the first display area and the second display area at which the display panel is out-foldable. The portion of the display layer on in-folding portion A in Fig. 5 reads on the claimed second folding display area between the second display area and the third display area at which the display panel is in-foldable. The first protective film and the second protective film reads on the claimed impact resistance layer facing the display panel. The first protective film of a metal film reads on the claimed first portion corresponding to the first display area of the display panel and having an elastic modulus. The second protective film of a polymer film reads on the claimed second portion corresponding to the third display area of the display panel and having an elastic modulus. The S-shaped configuration of the foldable display apparatus with out-folding portion A and in-folding portion B below would provide the claimed first display area and the second display area facing in opposite directions, the second display area and the third display area facing each other and the first display area, the first portion of the impact resistance layer, the second display area, the third display area and the second portion of the impact resistance layer in order.
	Given that the first protective film is a metal film, which is one of Applicant’s preferred materials for the first portion of the impact resistance layer, and that the second protective layer is a polymer film, which is one of Applicant’s preferred materials for the second portion of the impact resistance layer; it is clear that that elastic modulus of the first protective film would be greater than the elastic modulus of the second protective film.


    PNG
    media_image1.png
    175
    402
    media_image1.png
    Greyscale


Regarding claim 2, Jeong discloses the foldable display apparatus comprising a first protective layer comprising a metal film (Fig. 5 #111; paragraph [0056]) and a second protective film comprising a polymer film (Fig. 5 #112; paragraph [0057]).
The first protective film in Fig. 5 corresponds to the out-folding portion A shown above. This reads on the claimed first portion corresponding to the first folding display area and a portion of the second display area. The second protective film in Fig. 5 corresponds to the in-folding portion shown above. This reads on the claimed second portion corresponding to the second display area and a portion of the second folding display area.

Regarding claim 4, Jeong discloses the foldable display apparatus comprising a first protective layer comprising a metal film (Fig. 5 #111; paragraph [0056]) and a second protective film comprising a polymer film (Fig. 5 #112; paragraph [0057]).
The first protective film and the second protective film reads on the claimed impact resistance layer facing the display panel. The first protective film of a metal film reads on the claimed first portion. The second protective film of a polymer film reads on the claimed second portion.
Given that the first protective film is a metal film, which is one of Applicant’s preferred materials for the first portion of the impact resistance layer, and that the second protective layer is a polymer film, which is one of Applicant’s preferred materials for the second portion of the impact resistance layer; it is clear that that elastic modulus of the first protective film would be from about 100 gigapascals to about 200 gigapascals and the elastic modulus of the second protective film would be from about 4 gigapascals to about 10 gigapascals.

Regarding claim 5, Jeong discloses the foldable display apparatus comprising a first protective layer comprising a metal film (Fig. 5 #111; paragraph [0056]) and a second protective film comprising a polymer film (Fig. 5 #112; paragraph [0057]).
The first protective film and the second protective film reads on the claimed impact resistance layer facing the display panel. The first protective film of a metal film reads on the claimed first portion. The second protective film of a polymer film reads on the claimed second portion.

Regarding claim 7, Jeong discloses the foldable display apparatus comprising a first protective layer comprising a metal film (Fig. 5 #111; paragraph [0056]) and a second protective film comprising a polymer film (Fig. 5 #112; paragraph [0057]).
The first protective film and the second protective film in Fig. 5 is shown to have the same thickness. This reads on the claimed first portion and second portion of the impact resistance layer having the same thickness.

Regarding claim 11, Jeong discloses the foldable display apparatus comprising a case (Figs. 1-3 #200; paragraph [0040]) comprising a first case (Figs. 1-3 #210; paragraph [0040]), a second case (Figs. 1-3 #220; paragraph [0040]) and a third case (Figs. 1-3  #220; paragraph [0040]) connected in series; and wherein the flexible display panel is supported by the first case, the second case and the third case (Figs. 1-3 #100; paragraph [0040]).
The case reads on the claimed support plate. Fig. 3 shows the first protective film and the second protective film between the case and the display layer. This reads on the claimed support plate facing the display panel with the impact resistance layer in between. The first case reads on the claimed first area corresponding to the first display area. The connector between the first case and the second case in Figs. 1-2 reads on the claimed first folding area corresponding to the first folding display area. The second case reads on the claimed second area corresponding to the second display area. The connector between the second case and the third case in Figs. 1-2 reads on the claimed second folding area corresponding to the second folding display area. The third case reads on the claimed third area corresponding to the third display area.

Regarding claim 12, Jeong discloses the foldable display apparatus comprising a case (Figs. 1-3 #200; paragraph [0040]) comprising a first case (Figs. 1-3 #210; paragraph [0040]), a second case (Figs. 1-3 #220; paragraph [0040]) and a third case (Figs. 1-3  #220; paragraph [0040]) connected in series.
Figs. 1-2 disclose an opening between the first case and second case and an opening between the second case and the third case. Connectors are placed at the openings. This would read on the claimed first folding area and the second folding area defining a plurality of openings of the support plate.

Regarding claim 14, Jeong discloses the foldable display apparatus comprising the display layer (Fig. 3 #120; paragraph [0045]) disposed between a window (Fig. 3 #150; paragraph [0045]) and the first and second protective films (Fig. 3 #111 and #112; paragraph [0045]).
The first and second protective films reads on the claimed impact resistance layer.

Regarding claim 16, Jeong discloses the foldable display apparatus comprising a touch screen panel directly on the display layer (Fig. 3 #130; paragraph [0045]).
The touch screen panel reads on the claimed input sensing layer.

Regarding claim 17, Jeong discloses a foldable display apparatus (Abstract) comprising a flexible display panel (Fig. 3 #100; paragraph [0045]), wherein the flexible display panel comprises a window (Fig. 3 #150; paragraph [0045]), a display layer (Fig. 3 #120; paragraph [0045]), wherein the display layer comprises a first display region, a second display region and a third display region (Fig. 4 #120; paragraphs [0054]-[0055]); wherein the display layer comprises an out-folding portion A (Fig. 4 #120; paragraphs [0054]-[0055]), wherein the display layer comprises an in-folding portion B (Fig. 4 #100; paragraphs [0054]-[0055]), a first protective layer comprising a metal film (Fig. 5 #111; paragraph [0056]), a second protective film comprising a polymer film (Fig. 5 #112; paragraph [0057]) and a case (Figs. 1-3 #200; paragraph [0040]) comprising a first case (Figs. 1-3 #210; paragraph [0040]), a second case (Figs. 1-3 #220; paragraph [0040]) and a third case (Figs. 1-3  #220; paragraph [0040]) connected in series; and wherein the flexible display panel is supported by the first case, the second case and the third case (Figs. 1-3 #100; paragraph [0040]).
The foldable display apparatus reads on the claimed display device. The display layer reads on the claimed display module. The portion of the display layer on the left of the out-folding portion A in Fig. 5 reads on the claimed first display area. The portion of the display layer in between the out-folding portion A and the in-folding portion B in Fig. 5 reads on the claimed second display area. The portion of the display layer on the right of the in-folding portion A in Fig. 5 reads on the claimed third display area. The first protective film and the second protective film reads on the claimed impact resistance layer facing the display panel. The first protective film of a metal film reads on the claimed metal sheet corresponding to the first display area of the display panel. The second protective film of a polymer film reads on the claimed plastic film corresponding to the third display area. The case reads on the claimed support plate. The first case reads on the claimed first area corresponding to the first display area. The connector between the first case and the second case in Figs. 1-2 reads on the claimed first folding area corresponding to the first folding display area at out-folding portion A. The second case reads on the claimed second area corresponding to the second display area. The connector between the second case and the third case in Figs. 1-2 reads on the claimed second folding area corresponding to the second folding display area at in-folding portion B. The third case reads on the claimed third area corresponding to the third display area. The portion of the display layer on out-folding portion A in Fig. 5 reads on the claimed first folding display area between the first display area and the second display area at which the display panel is out-foldable. The portion of the display layer on in-folding portion A in Fig. 5 reads on the claimed second folding display area between the second display area and the third display area at which the display panel is in-foldable. The S-shaped configuration of the foldable display apparatus with out-folding portion A and in-folding portion B below would provide the claimed first display area and the second display area facing in opposite directions, the second display area and the third display area facing each other and the first display area, the metal sheet of the impact resistance layer, the second display area, the third display area and the plastic film of the impact resistance layer in order.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8-9, 13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2017/0025634).

Regarding claim 3, Jeong discloses the foldable display apparatus (Abstract) comprising an out-folding portion A (Fig. 4 #100; paragraphs [0054]-[0055]) and an in-folding portion B (Fig. 4 #100; paragraphs [0054]-[0055]).
The portion of the display layer on out-folding portion A in Fig. 5 reads on the claimed first folding display area at which the display panel is out-foldable. The portion of the display layer on in-folding portion A in Fig. 5 reads on the claimed second folding display area at which the display panel is in-foldable.
Jeong does not appear to explicitly disclose the folding display apparatus comprising the curvature radius for the out-folding portion being greater than the curvature radius for the in-folding portion.
However, it would have been obvious to adjust the curvature radius of the out-folding portion and the curvature radius of the in-folding portion such that the curvature radius of the out-folding portion is greater than the curvature radius of the in-folding portion because one would do so in order to provide a desired configuration for the foldable display apparatus.

Regarding claim 8, Jeong discloses the foldable display apparatus comprising a first protective layer comprising a metal film (Fig. 5 #111; paragraph [0056]) and a second protective film comprising a polymer film (Fig. 5 #112; paragraph [0057]).
Fig. 5 discloses a boundary between the first protective film and the second protective film. This reads on the claimed first portion and the second portion being disconnected from each other at the second display area and defining a gap between the first portion and the second portion.
Jeong does not appear to disclose the folding display apparatus comprising the gap being equal to and smaller than about 100 micrometers.
However, it would have been obvious to one of ordinary skill in the art to adjust the gap between the first protective film and the second protective film to be equal to and smaller than about 100 micrometers because one would do so in order to provide the desired folding of the display apparatus without buckling or repulsive force that would prevent folding of the display apparatus.

Regarding claim 9, Jeong discloses the foldable display apparatus comprising the flexible display panel comprises a display layer (Fig. 3 #120; paragraph [0045]), wherein the flexible display panel comprises a first display region, a second display region and a third display region (Fig. 4 #100; paragraphs [0054]-[0055]); wherein the flexible display region comprises an out-folding portion A (Fig. 4 #100; paragraphs [0054]-[0055]), wherein the flexible display panel comprises an in-folding portion B (Fig. 4 #100; paragraphs [0054]-[0055]), a first protective layer comprising a metal film (Fig. 5 #111; paragraph [0056]) and a second protective film comprising a polymer film (Fig. 5 #112; paragraph [0057]).
The first display region, out-folding portion A, the second display region, in-folding portion B and third display region reads on the claimed first display area, first folding display area, second display area, second folding display area and third display area consecutively arranged in a first direction.
Jeong does not appear to disclose the foldable display apparatus comprising the boundary between the first portion and the second portion being disposed at a portion within a range of about 45% to about 55% in a length of the first direction of the display panel from one side edge of the display panel.
However, it would have been obvious to one of ordinary skill in the art to adjust the boundary between the first protective film and the second protective film to be within a range of about 45% to about 55% in a length of the first direction of the display panel from one side edge of the display panel because doing so would provide improved folding of the display apparatus without buckling or repulsive force.

Regarding claim 13, Jeong does not appear to explicitly disclose a protective layer between the display panel and the impact resistance layer.
However, it would have been obvious to duplicate the first protective film and the second protective film in order to provide a protective layer between the display panel and the impact resistance layer.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the first protective film and the second protective film since the mere duplication of the first protective film and the second protective film would produce a known and unexpected result which would be improved protection for a foldable display apparatus.

Regarding claim 18, Jeong discloses the foldable display apparatus comprising a touch screen panel directly on the display layer (Fig. 3 #130; paragraph [0045]).
The touch screen panel reads on the claimed input sensing layer. The display layer reads on the claimed display panel. 

Jeong does not appear to explicitly disclose a protective layer disposed under the display panel.
However, it would have been obvious to duplicate the first protective film and the second protective film in order to provide a protective layer between the display panel and the impact resistance layer.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the first protective film and the second protective film since the mere duplication of the first protective film and the second protective film would produce a known and unexpected result which would be improved protection for a foldable display apparatus.

Regarding claim 19, Jeong discloses the foldable display apparatus comprising a case (Figs. 1-3 #200; paragraph [0040]) comprising a first case (Figs. 1-3 #210; paragraph [0040]), a second case (Figs. 1-3 #220; paragraph [0040]) and a third case (Figs. 1-3  #220; paragraph [0040]) connected in series; and wherein the flexible display panel is supported by the first case, the second case and the third case (Figs. 1-3 #100; paragraph [0040]).
The first case reads on the claimed first area. The connector between the first case and the second case in Figs. 1-2 reads on the claimed first folding area having a width. The second case reads on the claimed second area. The connector between the second case and the third case in Figs. 1-2 reads on the claimed second folding area having a width. The third case reads on the claimed third area.

Jeong does not appear to explicitly disclose the width of the first folding area at which the support plate is out-foldable being greater than the width of the second folding area at which the support plate is in-foldable.
However, it would have been obvious to one of ordinary skill in the art to adjust the width of the first folding area at which the support plate is out-foldable and the width of the second folding area at which the support plate is in-foldable such that the width of the first folding area at which the support plate is out-foldable is greater than the width of the second folding area at which the support plate is in-foldable.

Regarding claim 20, Jeong discloses the foldable display apparatus comprising a case (Figs. 1-3 #200; paragraph [0040]) comprising a first case (Figs. 1-3 #210; paragraph [0040]), a second case (Figs. 1-3 #220; paragraph [0040]) and a third case (Figs. 1-3  #220; paragraph [0040]) connected in series.
Figs. 1-2 disclose an opening between the first case and second case and an opening between the second case and the third case. Connectors are placed at the openings. This would read on the claimed first folding area and the second folding area defining a plurality of openings of the support plate.

Regarding claim 21, Jeong discloses the foldable display apparatus comprising a first protective layer comprising a metal film (Fig. 5 #111; paragraph [0056]) and a second protective film comprising a polymer film (Fig. 5 #112; paragraph [0057]).
Fig. 5 discloses a boundary between the first protective film and the second protective film. This reads on the claimed metal sheet and plastic film being disconnected from each other and defining a boundary between the metal sheet and plastic film where the boundary between the metal sheet and plastic film corresponds to the second area of the support plate.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2017/0025634) in view of Lee et al (US 2018/0149786).

Jeong is relied upon as described above.

Regarding claim 6, Jeong does not appear to explicitly disclose the foldable display apparatus comprising the metal for the impact resistance layer comprising Invar.

However, Lee discloses a flexible display device (Abstract) comprising the protection layer comprising Invar(paragraph [0073]).

It would have been obvious to one of ordinary skill in the art having the teachings of Jeong and Lee before him or her, to modify the foldable display apparatus of Jeong to include the substitute the first protective film of Jeong for the protection layer of Lee because having the required protection layer such as one comprising Invar provides the desired folding of the display device without buckling.

Regarding claim 10, Jeong discloses the foldable display apparatus comprising a first protective layer comprising a metal film (Fig. 5 #111; paragraph [0056]) and a second protective film comprising a polymer film (Fig. 5 #112; paragraph [0057]).
The first protective film and the second protective film reads on the claimed impact resistance layer facing the display panel. The first protective film of a metal film reads on the claimed first portion. The second protective film of a polymer film reads on the claimed second portion. The surface of the first and second protective films facing the display layer reads on the claimed first surface. The surface opposite this surface reads on the claimed second surface.

Jeong does not appear to explicitly disclose Jeong does not appear to explicitly disclose the foldable display apparatus comprising a first cushion layer facing the display panel with the impact resistance layer therebetween 

However, Lee discloses a flexible display device (Abstract) comprising a cushion layer disposed under the protective layer (paragraph [0073]).

It would have been obvious to one of ordinary skill in the art having the teachings of Jeong and Lee before him or her, to modify the foldable display apparatus of Jeong to include the cushion layer of Lee under the first and second protective films of Jeong because having the required cushion layer provides improved protection for the flexible display device in regard to impact resistance.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2017/0025634) in view of Kim et al (US 2016/0378246).

Jeong is relied upon as described above.

Regarding claim 15, Jeong does not appear to explicitly disclose the foldable display apparatus comprising a window protective layer facing the display panel with the widow therebetween and wherein the window protective layer is attachable and detachable from the window.

However, Kim discloses a display device comprising a window protection film detachably attached to a window (paragraph [0034]).

It would have been obvious to one of ordinary skill in the art having the teachings of Jeong and Kim before him or her, to modify the display device of Jeong to include the window protection film of Kim for the window of Jeong because having the required window protection film provides increased protection for a window of a display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785